MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D), this                       Dec 31 2015, 10:00 am
Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Deidre L. Monroe                                          Gregory F. Zoeller
Public Defender’s Office                                  Attorney General of Indiana
Gary, Indiana
                                                          Robert J. Henke
                                                          Abigail R. Recker
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Termination of                       December 31, 2015
the Parent-Child Relationship of:                         Court of Appeals Case No.
                                                          45A04-1506-JT-518
C.G., I.G., and S.G. (Minor Children),
                                                          Appeal from the Lake Superior
and                                                       Court
J.G. (Mother)                                             The Honorable Thomas
Appellant-Respondent,                                     Stefaniak, Jr., Judge
                                                          Trial Court Cause No.
        v.                                                45D06-1307-JT-138
                                                          45D06-1307-JT-139
The Indiana Department of Child                           45D06-1307-JT-192
Services,
Appellee-Petitioner




Court of Appeals of Indiana | Memorandum Decision 45A04-1506-JT-518 | December 31, 2015   Page 1 of 18
      Robb, Judge.



                                  Case Summary and Issue
[1]   J.G. (“Mother”) appeals a juvenile court’s order terminating her parental rights

      to her children C.G., I.G., and S.G. (“Children”). Mother raises several issues

      for our review, which we consolidate and restate as whether the juvenile court’s

      termination order is supported by clear and convincing evidence. Concluding

      the juvenile court’s order is supported by clear and convincing evidence, we

      affirm.



                              Facts and Procedural History
[2]   On March 28, 2012, the Indiana Department of Child Services (“DCS”)

      received a report regarding the safety and well-being of three-month-old S.G.,

      six-year-old C.G., seven-year-old I.G., Jr., sixteen-year-old A.G., and

      seventeen-year-old D.G. All five children lived with Mother and I.G., Sr.

      (“Father”) in a home in Gary, Indiana.1 The report alleged the family’s home

      contained “garbage up to your knees” and mold. State’s Exhibit B. The report

      further claimed S.G. was “filthy” because the family rarely bathed her or

      changed her diaper. Id. In addition, the Children did not attend school, the




      1
        Father is A.G.’s stepfather. Mother is D.G’s stepmother. We note Father does not appeal the juvenile
      court’s decision to terminate his parental rights. References to Father are for the sole purpose of providing
      clarity.

      Court of Appeals of Indiana | Memorandum Decision 45A04-1506-JT-518 | December 31, 2015            Page 2 of 18
      family did not have any formula for S.G., S.G. had gone forty-eight hours

      without feeding, and the teenagers in the home smoked marijuana.


[3]   On the same day, Family Case Manager Michelle Kingery and a lieutenant

      from the Gary Police Department conducted an unannounced visit at the

      family’s home. Upon approaching the home’s front door, the lieutenant

      recognized a strong odor of urine and feces; Kingery noticed an extremely

      cluttered front yard filled with garbage. The pair’s attempt to make contact

      with the family proved unsuccessful.


[4]   On April 4, Kingery contacted Grissom Elementary School in Gary, Indiana.

      The school told Kingery that C.G. and I.G. had been removed from the school

      six months prior because Mother planned to homeschool the Children. The

      school also stated A.G. and D.G. were being homeschooled as well. On April

      12, DCS filed a report in the juvenile court claiming the Children were likely

      victims of abuse and neglect; DCS requested a pick-up order be issued. After

      the juvenile court issued a pick-up order, Kingery, accompanied by officers of

      the Gary Police Department, returned to the family’s home. After knocks to

      the front door went unanswered, the police officers entered forcibly. The home

      was unsuitable for children:


              The residence was infested with flies and cockroaches and there
              was animal urine and feces throughout the residence. The two
              mattresses in the home were unsanitary and the home had a
              strong odor of cat urine and dog feces. The animals had
              defecated and urinated throughout the home. The home had
              little food and included many hazards such as roaches in the

      Court of Appeals of Indiana | Memorandum Decision 45A04-1506-JT-518 | December 31, 2015   Page 3 of 18
              bassinet, mold on the walls, and a stove balanced on top of 5
              gallon buckets in the laundry room.


      State’s Ex. D.


[5]   The following day, Kingery discovered the family had been attempting to avoid

      contact with DCS. In order to avoid DCS, the family had been spending their

      days at a residence in Demotte, Indiana, and late in the evening, the family

      would return to the residence in Gary. When Kingery arrived at the new

      residence, she interviewed Mother. In regards to the Children’s education,

      Mother claimed she was homeschooling the Children, but Mother could not

      provide Kingery with a name of a standardized home schooling curriculum,

      attendance records, or text books; Mother stated the text books had been

      misplaced during the family’s move. Ultimately, Kingery removed the

      Children from Mother’s care and placed the Children in foster care.


[6]   On April 17, DCS filed a Child in Need of Services (“CHINS”) petition. On

      the same day, the trial court held an initial hearing on the matter. At the

      hearing, both Father and Mother admitted the material allegations set forth in

      the petition. The juvenile court adjudicated all five children CHINS and

      ordered the family to participate in certain services, including family

      counseling, therapy, and supervised visitation.


[7]   In early May, A.G. disclosed to her therapist, Annette Brown, a history of

      molestation by Father; A.G. claimed Mother was aware of the sexual abuse.

      When Brown disclosed A.G.’s allegations to Mother, Mother “just kept saying,


      Court of Appeals of Indiana | Memorandum Decision 45A04-1506-JT-518 | December 31, 2015   Page 4 of 18
      ‘I knew it. I knew he did this. I knew it.’” Transcript at 146. John Gruska,

      head of the Lake County Sheriff Children & Family Assistance Bureau,

      interviewed Mother in regards to A.G.’s allegations. Gruska later testified

      about the interview:


              [DCS:] Do you remember what [Mother] told you about the
              allegations of being molested—of [A.G.] being molested?
              [Gruska:] Well there was—she never actually saw [Father] and
              [A.G.] in a sexual encounter, but there was some things [sic] she
              saw that made her suspicious at that time.
              [DCS:] What did she tell you? Like what?
              [Gruska:] That she’d walk in and see [Father] and [A.G.] were
              in bed together one time and that his pants and underwear were
              pulled down to mid-thigh. That he seemed to want to spend a lot
              of time with her. That they found—she noticed some, like
              condoms in [A.G.’s] room.


      Id. at 209-10. DCS also discovered allegations of domestic violence between

      Father and Mother. As a result of the allegations, the juvenile court suspended

      all contact between Father and the Children. DCS then instituted a safety plan

      instructing Mother to cease contact with Father.


[8]   On May 21, the juvenile court issued a dispositional order requiring Mother to

      participate in reunification services. Specifically, the juvenile court ordered

      Mother submit to a domestic violence assessment, a drug and alcohol

      evaluation, random drug testing, a parenting assessment, parenting classes, and

      a clinical review and assessment. Two months later, the State charged Father

      with multiple counts of child molesting and sexual misconduct with a minor,

      specifically A.G.

      Court of Appeals of Indiana | Memorandum Decision 45A04-1506-JT-518 | December 31, 2015   Page 5 of 18
[9]    By October, Mother was progressing well with her court-ordered services and

       continuing to comply with DCS’ safety plan; Mother had obtained her own

       apartment, secured employment, and filed for dissolution of her marriage to

       Father.2 As a result of Mother’s progress, the juvenile court ordered Mother

       have unsupervised visitation with the Children. Shortly thereafter, however, it

       was reported Mother established contact with Father, Mother and Father were

       often seen together in public, Mother became resistant to services, and Mother

       stated A.G. required residential hospitalization because she was “psychotic.”

       Appellant’s Appendix at 2. The juvenile court then reinstated supervised

       visitation. In December, DCS became more concerned with the Children’s

       safety after learning Mother stated, in a therapy session, she did not believe

       Father had caused any harm to A.G. In addition, Mother became highly

       confrontational with A.G. during a therapy session. As a result, the juvenile

       court ordered Mother’s services be suspended, including all visitation services.


[10]   In February 2013, DCS filed a progress report indicating A.G. had requested a

       change in her permanency plan. Specifically, A.G. did not want to reunify with

       Mother, “because [A.G.] knows that her mother and [stepfather] will remain a

       couple. [A.G.] doesn’t feel safe with mother or [stepfather].” State’s Ex. S.

       Reunification remained the permanency plan for S.G., C.G., and I.G.; D.G.

       had reached the age of eighteen and was emancipated. The juvenile court




       2
        At the time the juvenile court issued its order terminating Mother’s parental rights on April 13, 2015, the
       dissolution was still pending.

       Court of Appeals of Indiana | Memorandum Decision 45A04-1506-JT-518 | December 31, 2015            Page 6 of 18
       ordered Mother receive additional services, including individual therapy,

       parenting classes, and home-based case management. Thereafter, Mother was

       evicted from her residence, became unemployed, and struggled to maintain

       compliance with the court-ordered services.


[11]   On July 11, DCS filed a petition for termination of Father’s and Mother’s

       parental rights of I.G., C.G., and S.G. In October, the juvenile court ordered

       Mother’s services again be suspended upon learning Mother was pregnant with

       Father’s child. Over the next year, DCS filed multiple progress reports

       indicating Mother continued to make little or no progress in establishing a

       stable home or completing the court-ordered services.


[12]   In August 2014, Mother secured employment and moved to Wheatfield,

       Indiana, with her cousin. In October, Mother was deposed in the current case

       and stated she did not believe Father sexually abused A.G. The following

       month, Father was convicted of multiple felony counts of child molesting and

       sexual misconduct with a minor and sentenced to ninety years in the Indiana

       Department of Correction.


[13]   On March 25, 2015, the juvenile court held a hearing in the parent-child

       termination proceedings. Mother testified her parental rights should not be

       terminated because she had secured stable housing and income. DCS

       supervisor Gabriella Garcia testified, however, Mother’s parental rights should

       still be terminated:




       Court of Appeals of Indiana | Memorandum Decision 45A04-1506-JT-518 | December 31, 2015   Page 7 of 18
               [DCS:] If mom has current housing and employment, what’s the
               harm in giving her another chance, from your perspective?
               [Garcia:] From DCS’ standpoint, it would still be putting the
               children back into a potentially harmful situation. Even if it’s not
               [Father], it could be somebody else that she could allow to come
               into the home and potentially molest, you know, one of the other
               children. You know, [S.G.] . . . . So that would always be an
               ongoing concern the agency would have.
               ***
               [DCS:] Are you then recommending that the court terminate
               parental rights today?
               [Garcia:] Yes.
               [DCS:] Do you believe that’s in the children’s best interest?
               [Garcia:] Yes.
               [DCS:] And why is that?
               [Garcia:] Because right now, they are currently in a situation
               where they are safe, they’re stable, they’re doing well in school,
               they’re receiving services that they need and they are not in a
               situation where somebody is going to come in and harm them.
               As if, you know, potentially could happen if, you know, they
               went home with mom.


       Tr. at 257-58. Garcia also testified the Children would be adopted by their

       paternal aunt, Shannon Lehmann, if the juvenile court terminated Mother’s

       parental rights; the Children were originally placed with Lehmann in

       September 2013. Mother had not had visitation with the Children since

       December 2012.


[14]   Brown also testified Mother’s parental rights should be terminated:

               [DCS:] [W]hat’s the likelihood of mom actually changing her
               actual issues in order to be able to reunify with her children?
               What’s the likelihood that she could actually make progress, real
               progress, going forward?
       Court of Appeals of Indiana | Memorandum Decision 45A04-1506-JT-518 | December 31, 2015   Page 8 of 18
               ***
               [Brown:] Based on my interactions as [Mother’s] therapist for
               the time that I was her therapist, it is my professional opinion
               that mom is not stable enough to parent her children.
               [DCS:] And why do you believe, why do you hold that opinion?
               [Brown:] Because she has never, ever accepted and taken
               ownership for her role as [A.G.’s] mother. And I worked with
               A.G. up until two weeks ago and we have processed this, over
               and over. And [A.G.] is her daughter. She’s her first born child
               and she has not protected her. So, if you don’t protect one of
               your children, I can’t, as a professional, say you are going to
               protect your other two daughters.
               [DCS:] And that’s a question, how does her inability to protect
               [A.G.] affect her ability to protect other children?
               [Brown:] That’s my concern as a therapist. You can’t say I love
               this child more than I love this child. She has not protected
               [A.G.]. And I have attempted, as [A.G.’s] therapist, to work
               with [A.G.] through that and [A.G.] just feels like, my mom has
               abandoned me and she continued to abandon me, now that
               [A.G.] is an adult.
               [DCS:] Is [A.G.] afraid for her siblings?
               [Brown:] Very afraid, very afraid.


       Id. at 166-68. Mother had not had visitation with the Children since December

       2012.


[15]   On April 13, 2015, the juvenile court issued an order terminating Mother’s and

       Father’s parental rights. In doing so, the court found, in relevant part,


               The evidence presented in this matter has established by clear
               and convincing evidence that there is a reasonable probability
               that the conditions that resulted in the child’s removal or reasons
               for placement outside the home of the parents will not be
               remedied. Again, the children have been removed from the
               home for approximately three years and neither parent has
       Court of Appeals of Indiana | Memorandum Decision 45A04-1506-JT-518 | December 31, 2015   Page 9 of 18
               participated in any visitation since December 2012.
               Furthermore, there is a reasonable probability that the
               continuation of the parent-child relationship poses a threat to the
               well-being of the children. No evidence exists to suggest that
               Mother is capable of protecting the children from dangers which
               may be presented. Father’s removal by way of incarceration does
               not resolve the concern of Mother’s inability to safeguard her
               children’s interests and welfare. Mother has proven incapable of
               making the necessary changes through the provision of services.
               DCS has a satisfactory plan for the care and treatment of the
               children. The children are currently thriving in an appropriate
               relative placement setting, wherein they have been residing for
               over one and a half years. The children are attending school
               regularly and excelling in their educational development. The
               relative home provides the necessary stability for the children and
               also affords them the opportunity to maintain sibling
               relationships with their older siblings. The relative has
               committed to adopting the children as a sibling group. There is
               no evidence which suggests the relative is unable to provide
               necessary care for the children or represents any form of harm to
               the children’s interests and welfare.

               Based upon the foregoing, the Court now finds termination of the
               parent child relationship is in the best interest of the children.


       Appellant’s App. at 5. Mother now appeals. Additional facts will be added as

       necessary.



                                  Discussion and Decision
                                      I.       Standard of Review
[16]   “[T]he involuntary termination of parental rights is an extreme measure that is

       designed to be used as a last resort when all other reasonable efforts have failed

       Court of Appeals of Indiana | Memorandum Decision 45A04-1506-JT-518 | December 31, 2015   Page 10 of 18
       . . . .” In re K.W., 12 N.E.3d 241, 249 (Ind. 2014) (alteration in original)

       (quotation omitted). Indiana Code section 31-35-2-4(b)(2) provides, in

       pertinent part, what must be proven in order to terminate parental rights:

               (2) The petition must allege:
               ***
                     (B) that one (1) of the following is true:
                            (i) There is a reasonable probability that the
                            conditions that resulted in the child’s removal or the
                            reasons for placement outside the home of the
                            parents will not remedied.
                            (ii) There is a reasonable probability that the
                            continuation of the parent-child relationship poses a
                            threat to the well-being of the child.
               ***
                     (C) that termination is in the best interest of the child; and
                     (D) that there is a satisfactory plan for the care and
                     treatment of the child.


       The State must prove each element by clear and convincing evidence. Ind.

       Code § 31-34-12-2; In re G.Y., 904 N.E.2d 1257, 1260-61 (Ind. 2009). “Clear

       and convincing evidence need not reveal that the continued custody of the

       parents is wholly inadequate for the child’s very survival. Rather, it is sufficient

       to show by clear and convincing evidence that the child’s emotional and

       physical development are threatened by the . . . parent’s custody.” Bester v. Lake

       Cnty. Office of Family & Children, 839 N.E.2d 143, 148 (Ind. 2005) (citations and

       internal quotation marks omitted).


[17]   When reviewing the termination of parental rights, we do not reweigh the

       evidence or judge witness credibility; we consider only the evidence and

       Court of Appeals of Indiana | Memorandum Decision 45A04-1506-JT-518 | December 31, 2015   Page 11 of 18
       reasonable inferences most favorable to the judgment of the juvenile court. In re

       A.G., No. 20A03-1502-JT-61, 2015 WL 6472209, at *2 (Ind. Ct. App. Oct. 27,

       2015). Because the juvenile court entered findings of fact and conclusions of

       law in terminating Mother’s parental rights, we apply a two-tiered standard of

       review. Id. First, we determine whether the evidence supports the findings, and

       second, we determine whether the findings support the judgment. Id. We set

       aside a juvenile court’s judgment only if it is clearly erroneous. Id. A judgment

       is clearly erroneous if the findings do not support the juvenile court’s

       conclusions or the conclusions do not support the judgment. Id.


                                        II. Termination Order
[18]   Mother contends the juvenile court’s termination order was clearly erroneous in

       several respects.3 Specifically, Mother claims DCS failed to prove the

       conditions resulting in the Children’s removal will not be remedied; DCS failed

       to prove Mother posed a threat to the Children’s well-being; DCS failed to

       prove termination was in the Children’s best interest; and DCS failed to prove it

       had a satisfactory plan for the Children’s care and treatment.




       3
         At the outset, we express dissatisfaction with the Mother’s Statement of the Facts. The facts, as
       phrased by the Mother, are in stark contrast from the record. While we encourage all counsel to
       advocate for their clients, Indiana Professional Conduct Rule 3.3 requires candor toward the tribunal,
       and Indiana Appellate Rule 46(A)(6)(b) requires the facts to be stated in accordance with the applicable
       standard of review. In addition, we could not locate the Chronological Case Summary within the
       Appellant’s Appendix. We remind counsel, pursuant to Appellate Rule 50(A)(2)(a), the Appellant’s
       Appendix shall contain the Chronological Case Summary.

       Court of Appeals of Indiana | Memorandum Decision 45A04-1506-JT-518 | December 31, 2015          Page 12 of 18
[19]   First, Mother argues DCS failed to prove a reasonable probability the

       conditions leading to the Children’s removal will not be remedied. “In

       determining whether the conditions that led to a child’s removal will not be

       remedied,” the juvenile court “must judge a parent’s fitness to care for her child

       at the time of the termination hearing and take into consideration evidence of

       changed conditions.” In re A.B., 924 N.E.2d 666, 670 (Ind. Ct. App. 2010).

       The language in Indiana Code section 31-35-2-4(b)(B)(i) clarifies “it is not just

       the basis for the initial removal of the child that may be considered for purposes

       of determining whether a parent’s rights should be terminated, but also those

       bases resulting in the continued placement outside of the home.” In re A.I., 825
N.E.2d 798, 806 (Ind. Ct. App. 2005), trans. denied. The juvenile court must

       also evaluate “the parent’s habitual patterns of conduct to determine the

       probability of future neglect or deprivation of the child.” In re A.B., 924 N.E.2d

       at 670 (quotation omitted). The juvenile court may also consider the services

       the State offered to the parent and the parent’s response to such services. Id.


[20]   Mother claims the juvenile court failed to give any weight to her testimony that

       she only came into contact with Father after a death in the family, and she was

       confused throughout the CHINS proceedings about whether Father was guilty

       of molesting A.G. We interpret these arguments as a request for this court to

       reweigh the evidence and reassess witness credibility, which we will not do. See

       In re A.G., 2015 WL 6472209, at *2.


[21]   The juvenile court found the Children were removed from Mother’s care due to

       poor home conditions and educational neglect. Specifically, the court noted the

       Court of Appeals of Indiana | Memorandum Decision 45A04-1506-JT-518 | December 31, 2015   Page 13 of 18
       Children had been withdrawn from school and Mother was attempting to

       homeschool them, despite Mother’s failure to utilize a formal curriculum, and

       despite Mother only completing the ninth grade herself. However, the

       Children’s placement outside of Mother’s care continued because of more

       pressing concerns, namely the sexual abuse.


[22]   Prior to A.G. disclosing Father’s sexual abuse, Mother witnessed several

       instances raising suspicion Father was sexually abusing A.G. Once the

       allegations came to light, DCS implemented a safety plan instructing Mother to

       complete a domestic violence assessment, among other services, and cease

       contact with Father; DCS feared if Mother stayed in contact with Father,

       Mother could not protect the Children.


[23]   Initially, Mother ceased contact with Father and participated in services.

       However, despite Mother having suspicions Father abused A.G. and previously

       admitting she “knew” Father molested A.G., Mother later stated she did not

       believe Father molested A.G. Tr. at 146. Thereafter, Mother and Father made

       contact and Mother continued a relationship with Father, resulting in Mother

       becoming pregnant with Father’s child. Moreover, Mother became resistant to

       services, did not complete the domestic violence assessment, felt A.G. needed

       psychiatric treatment because Mother did not believe A.G.’s allegations, and

       became highly confrontational with A.G. during a therapy session. Fearing for

       the Children’s safety, the juvenile court continued placement of the Children

       outside of Mother’s care and suspended Mother’s services, including visitation.



       Court of Appeals of Indiana | Memorandum Decision 45A04-1506-JT-518 | December 31, 2015   Page 14 of 18
[24]   We conclude from this evidence that Mother’s conduct indicates a blatant

       disregard for the safety of her Children, and such conduct subjected the

       Children to both present and future neglect. Although Father is incarcerated

       for sexually abusing A.G., we agree with the juvenile court’s finding that

       Father’s incarceration “does not resolve the concern of Mother’s inability to

       safeguard her Children’s interests and welfare.” Appellant’s App. at 4. As

       Brown testified,


               From DCS’ standpoint, it would still be putting the children back
               into a potentially harmful situation. Even if it’s not [Father], it
               could be somebody else that she could allow to come into the
               home and potentially molest, you know, one of the other
               children. You know, [S.G.] . . . . So that would always be an
               ongoing concern the agency would have.


       Tr. at 257. In addition, we note there is no evidence in the record indicating

       Mother would currently be able to protect her Children. Mother’s inability to

       simply cease contact with Father, and unwillingness to complete a domestic

       violence assessment, is sufficient evidence to show a reasonable probability the

       conditions leading to the Children’s removal will not be remedied.


[25]   Second, Mother contends the juvenile court erred in finding continuation of the

       parent-child relationship posed a threat to the Children’s well-being. However,

       Indiana Code section 31-35-2-4(b)(2)(B) is written in the disjunctive and

       requires only one element in that subsection be proven to terminate parental

       rights. See In re I.A., 903 N.E.2d 146, 153 (Ind. Ct. App. 2009). Because we

       conclude the evidence is sufficient to show a reasonable probability the

       Court of Appeals of Indiana | Memorandum Decision 45A04-1506-JT-518 | December 31, 2015   Page 15 of 18
       conditions resulting in the Children’s removal will not be remedied, we need

       not determine whether the juvenile court erred in concluding continuation of

       the parent-child relationship posed a threat to the Children’s well-being.


[26]   Third, Mother contends DCS failed to prove termination of the parent-child

       relationship was in the Children’s best interest. Specifically, Mother argues the

       Children have a right to maintain a relationship with their Mother, and the

       Mother has a right to raise her Children. “In determining what is in the best

       interests of the child,” the juvenile court “is required to look beyond the factors

       identified by the DCS and look to the totality of the evidence.” In re H.L., 915
N.E.2d 145, 149 (Ind. Ct. App. 2009).

                 The court need not wait until a child is irreversibly harmed before
                 terminating the parent-child relationship. Recommendations of
                 the case manager and court-appointed advocate, in addition to
                 evidence that the conditions resulting in removal will not be
                 remedied, are sufficient to show by clear and convincing
                 evidence that termination is in the child’s best interests.


       In re A.S., 17 N.E.3d 994, 1005 (Ind. Ct. App. 2014) (citations omitted), trans.

       denied.


[27]   As noted above, there is sufficient evidence the conditions resulting in the

       Children’s removal will not be remedied. In addition, both Garcia and Ashley

       Vallangen, one of the Children’s therapist, supported termination of Mother’s

       parental rights. Further, we note “[p]ermanency is a central consideration in

       determining the best interests of a child.” In re G.Y., 904 N.E.2d at 1265. The

       record reflects the Children suffered from a lack of permanency when under the
       Court of Appeals of Indiana | Memorandum Decision 45A04-1506-JT-518 | December 31, 2015   Page 16 of 18
       care and supervision of Mother; the Children lived in approximately ten to

       eleven different residences in four different states between 2006 and 2012. In

       addition, Mother has not had visitation with the Children since December

       2012. Moreover, the Children have been placed with Lehmann since September

       2013 and are thriving under Lehmann’s care and supervision. Garcia testified

       the Children were in a safe situation with Lehmann and were receiving the

       services they needed. Vallangen testified the Children finally received a sense

       of normalcy and stability with Lehmann, and reunification with Mother would

       affect that stability. We conclude DCS presented clear and convincing evidence

       from which the juvenile court could conclude termination of Mother’s parental

       rights was in the Children’s best interest.


[28]   Finally, Mother contends DCS did not have a satisfactory plan for the care and

       treatment of the Children. Specifically, Mother contends the juvenile court

       failed to take into consideration her testimony stating that Lehmann had

       previously been suicidal. Again, we interpret this argument as an attempt to

       have this court reweigh the evidence and reassess witness credibility, which we

       will not do. See In re A.G., 2015 WL 6472209, at *2. A satisfactory plan for the

       care and treatment of a child “need not be detailed, so long as it offers a general

       sense of the direction in which the child will be going after the parent-child

       relationship is terminated.” In re D.D., 804 N.E.2d 258, 268 (Ind. Ct. App.

       2004), trans. denied. At the termination hearing, Garcia testified Lehmann

       would adopt the Children. As noted above, both Garcia and Vallengen testified

       Lehmann provided the Children with a safe and stable environment. We


       Court of Appeals of Indiana | Memorandum Decision 45A04-1506-JT-518 | December 31, 2015   Page 17 of 18
       conclude DCS presented clear and convincing evidence from which the juvenile

       court could conclude DCS had a satisfactory plan for the care and treatment of

       the Children.



                                               Conclusion
[29]   We reverse a termination of parental rights only upon a showing of clear error.

       There is no such error here. DCS established by clear and convincing evidence

       the requisite elements to support the termination of Mother’s parental rights.

       The judgment of the juvenile court terminating Mother’s parental rights is

       affirmed.


[30]   Affirmed.


       Barnes, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 45A04-1506-JT-518 | December 31, 2015   Page 18 of 18